18-2093-cv
Krondes v. Nationstar Mortgage, LLC

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of January, two thousand twenty.

Present:    ROSEMARY S. POOLER,
            ROBERT D. SACK,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________________

JOHN J. KRONDES,

                                 Plaintiff-Appellant,

                         v.                                                  18-2093-cv

NATIONSTAR MORTGAGE, LLC, BANK OF AMERICA CORPORATION, successor to
COUNTRYWIDE FINANCIAL CORPORATION, COUNTRYWIDE HOME LOANS, INC.,
BANK OF AMERICA, N.A., BANK OF NEW YORK MELLON, FKA THE BANK OF NEW
YORK, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (“MERS”), JAY
BRAY, COUNTRYWIDE FINANCIAL CORPORATION,

                        Defendants-Appellees.1
_____________________________________________________

    For Plaintiff-Appellant:                            John J. Krondes, pro se, Darien, CT.

    For Defendants-Appellees Nationstar Mortgage,       Laurence P. Chirch, Parker Ibrahim & Berg
    LLC, Bank of New York Mellon, FKA The Bank          LLP, Somerset, N.J.
    of New York, and Jay Bray:
1
    The Clerk of Court is directed to amend the caption as above.
 For Defendants-Appellees Bank of America               Connie Flores Jones, Winston & Strawn LLP,
 Corporation, successor to Countrywide Financial        Houston, TX.
 Corporation, Countrywide Home Loans, Inc.,
 Bank of America, N.A., Mortgage Electronic
 Registration Systems, Inc., and Countrywide
 Financial Corporation:

Appeal from the United States District Court for the Southern District of New York (Pauley, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.

         Appellant John J. Krondes appeals from a June 14, 2018 judgment of the United States
District Court for the Southern District of New York (Pauley, J.), dismissing his complaint for
lack of subject matter jurisdiction under the Colorado River abstention doctrine and for improper
venue. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

        We review a district court’s dismissal of a complaint on abstention grounds for abuse of
discretion. Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673
F.3d 84, 99 (2d Cir. 2012). Under the Colorado River abstention doctrine, “a federal court may
abstain from exercising jurisdiction when parallel state-court litigation could result in
‘comprehensive disposition of litigation’ and abstention would conserve judicial resources.” Id.
at 100 (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817
(1976)). “Suits are parallel when substantially the same parties are contemporaneously litigating
substantially the same issue in another forum.” Dittmer v. Cnty. of Suffolk, 146 F.3d 113, 118 (2d
Cir. 1998) (quoting Day v. Union Mines Inc., 862 F.2d 652, 655 (7th Cir. 1988)).

        We conclude that the district court did not abuse its discretion in finding that the actions
were parallel. The key issues in Krondes’ federal action, including the validity of the allegedly
fraudulent mortgage and Appellees’ conduct in enforcing the mortgage, are squarely at issue in
the state court foreclosure proceedings. Substantially the same parties are litigants in both
actions. The actions are therefore parallel for purposes of Colorado River abstention, even
though Krondes’ complaint raises federal claims.

        Even where state and federal proceedings are parallel, abstention is justified only where
the balance of the following factors weighs in favor of abstention: “(1) whether the controversy
involves a res over which one of the courts has assumed jurisdiction; (2) whether the federal
forum is less inconvenient than the other for the parties; (3) whether staying or dismissing the
federal action will avoid piecemeal litigation; (4) the order in which the actions were filed, and
whether proceedings have advanced more in one forum than in the other; (5) whether federal law
provides the rule of decision; and (6) whether the state procedures are adequate to protect the
plaintiff's federal rights.” Woodford v. Cmty. Action Agency of Greene Cty., Inc., 239 F.3d 517,
522 (2d Cir. 2001) (internal citations omitted). The district court properly considered and applied
each factor, and we agree with its conclusion that each factor weighed in favor of abstention.




                                                  2
         We therefore hold that the district court did not abuse its discretion by abstaining from
the exercise of jurisdiction under Colorado River and dismissing Krondes’ complaint. We need
not address the district court’s venue holding or the parties’ arguments as to the merits of
Krondes’ claims. We have considered the remainder of Krondes’ arguments as to the district
court’s decision to abstain and find them to be without merit. Accordingly, the order of the
district court hereby is AFFIRMED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3